Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 1 where “a combined locking mechanism and switch actuator, comprising a locking mechanism mechanically coupled to a switch actuator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the recitation “a combined locking mechanism and switch actuator, comprising a locking mechanism mechanically coupled to a switch actuator” is not understood.  Applicant’s fig. 1 shows, within housing 10, the switch actuator 40 is separated from locking mechanism 50.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Kolbas, et al., cited on applicant’s IDS.
Kolbas disclosed a contactor for an electric vehicle (col. 3, line 23) comprising: at least one fixed contact element (12, 14) and a movable contact element (16, 18) which, in a disconnection position, is spaced from the at least one fixed contact element, in order to interrupt an electrical connection of the two contact elements, and which, in a closed position, is in electrically conductive contact with the at least one fixed contact element, in order to create an electrical connection of the two contact elements, and a combined locking mechanism and switch actuator, comprising a locking mechanism (38,52) mechanically coupled (via 26) to a switch actuator 24, associated with the movable contact element, which is designed to move the movable contact element into the disconnection position or into the closed position, and designed to stop the movable contact element in the disconnection position (fig. 2: 52) and in the closed position (fig. 1: 38); (claim 2) in which the movable contact element is in the disconnection position when the switch actuator is inactive and in the closed position when the switch actuator is active (closed by lifting 24: [5:11-15]); (claims 4 and 10) in which the locking mechanism releases at least one lock element (38,50,62) which is movable between a locking position and an unlocking position and which, in the locking position, stops the movable contact element and, in the unlocking position, releases the movable contact element, and comprises a lock actuator (44, 48), associated with the at least one lock element, which is designed to move the at least one lock element into the locking position (with 44) or into the unlocking position (with 48); (claim 5) in which the locking mechanism comprises a biasing element (46,64) which is associated with the at least one lock element (38,50,52,62) and which biases the at least one lock element into the locking position; (claims 6 and 12) in which the lock element 62 is in the locking position when the lock actuator 44 is inactive (fig. 6) and in the unlocking position when the lock actuator is active (fig. 5), or in which the lock element is in the unlocking position when the lock actuator is inactive and in the locking position when the lock actuator is active; (claims 13 and 14) in which the switch actuator 24 and the lock actuator 48 are synchronously active or inactive. 
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.  Applicant asserts Kolbas failed to teach or suggest a switch actuator that is mechanically coupled to a locking mechanism, as required by the independent claim.  In response, handle member 24 comprises a switch actuator because it is disclosed in col. 4, lines 49-68, as able to open and close the contacts.  It is mechanically coupled (via shaft 26) to the locking mechanism (38, 52, 62).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837